Title: To Thomas Jefferson from John Cox, 23 January 1809
From: Cox, John
To: Jefferson, Thomas


                        
                            Geo:Town Jany 23d. 1809
                        
                        Thomas Jefferson Esqr
                  To John Cox  Dor. 
                  
                  
                     
                        
                           1807
                           
                           
                           
                           
                           
                        
                        
                           May 25th.
                           To
                           4 yds Ticklenburgh  
                           2/2
                           0: 8:8 
                           
                           
                        
                        
                           
                           
                           4¾ " Long Lawn
                           10/–
                           
                              2: 7:6
                               
                           
                           2:16:2 
                           
                        
                        
                           Octr       10th
                           "
                           2 Trunks
                           30/–
                           3: 0:0 
                           
                           
                        
                        
                           
                               "   
                           "
                           1 fine Hat
                           7 50/100
                           
                           2:16:3 
                           
                           
                        
                        
                           
                                 "
                           "
                           1 pair Gloves
                           7/6
                           
                              –7:6
                               
                           
                           6: 3:9 
                           
                        
                        
                           1808
                           
                           
                           
                           
                           
                        
                        
                           May 4th
                           "
                           1 pr fine 4/6 Irish Linen 25 yds
                           9/6½
                           11:14:4½
                           
                        
                        
                           
                                 "
                           "
                           6 yds fine Count. Jaconet Muslin 
                           $ 2.
                           
                              
                                  4:10:—
                           
                           16: 4:4½
                        
                        
                           July 12
                           "
                           2 pair fine cotton stockings 
                           1 80/100
                           
                           1: 7:0 
                           
                           
                        
                        
                           
                           
                           ⅔ yds fine green Cloth
                           
                              7 50/100
                              
                           
                           
                              1:17:6 
                              
                           
                           3: 4:6 
                           
                        
                        
                           
                           
                           
                           
                              $ 75 84/100
                              
                           
                           
                           
                              £  28: 8:9½
                           
                        
                     
                  
                  Feby 6th 1809 Recd payment in full for the above account [John] Cox
                        
                            
                        
                    